Name: Decision No 2853/72/ECSC of the Commission of 29 December 1972 amending Decision No 5-59 of 21 January 1959 on the possibility afforded to coal undertakings to postpone payment of the levy due
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  coal and mining industries;  EU finance;  accounting
 Date Published: 1972-12-31

 Avis juridique important|31972S2853Decision No 2853/72/ECSC of the Commission of 29 December 1972 amending Decision No 5-59 of 21 January 1959 on the possibility afforded to coal undertakings to postpone payment of the levy due Official Journal L 299 , 31/12/1972 P. 0016 - 0016 Finnish special edition: Chapter 12 Volume 1 P. 0046 Swedish special edition: Chapter 12 Volume 1 P. 0046 Danish special edition: Series I Chapter 1972(31.12)L291 P. 0070 English special edition: Series I Chapter 1972(30-31.12) P. 0097 COMMISSION DECISION of 29 December 1972 amending Decision No 5-59 of 21 January 1959 on the possibility afforded to coal undertakings to postpone payment of the levy due (2853/72/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof; Whereas in its Decision 5-59 1 of 21 January 1959 the High Authority defined the circumstances in which payment might be postponed in respect of quantities in stock of hard coal, coke derived from hard coal and hard coal briquettes exceeding those held at 31 December 1957, considered to be normal stocks; Whereas following enlargement of the European Coal and Steel Community on 1 January 1973 a new definition of normal stocks was required, which was given in Commission Decision No 2854/72/ECSC of 29 December 1972; Whereas, however, amounts of levy held over pursuant to Decision No 5-59 until 31 December 1972 must be paid up as the goods involved are withdrawn from stock, the rules for such payment remaining valid for so long as the exceptional stocks built up during the period in question continue to be held; Whereas it should therefore be specified in the Articles of Decision No 5-59 aforesaid which relate to the date on which levies or quantities which have been withdrawn from stock fall due (Article 2) and to applications for temporary postponement of payment of the levy (Article 4 (1)) that the quantities in stock in question are those for the period from 1 February 1959 to 31 December 1972; HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision No 5-59 is replaced by the following: "Payment of the levy on quantities which have been withdrawn from stock shall fall due on the 25th day of the following month. Levies the payment of which was postponed temporarily during the period preceding 31 December 1972 and which were not paid by that date shall become payable, in the order in which the goods were taken into stock, as and when withdrawn from stock, the amounts being determined by reference to the price list in force at the time of entry into stock." Article 2 Article 4 (1) of Decision No 5-59 is replaced by the following: "1. Applications for postponement of payment of the levies on products in stock during the period from 1 February 1959 to 31 December 1972 must reach the Levy Office of the Commission by the twentieth day of each month for the preceding month. Applications must state: - the quantities in stock on the last day of the preceding month; - the quantities in stock on the last day of the month before the preceding month. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. 1OJ No 5, 27.1.1959, p. 109/59. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1972. For the Commission The President S.L. MANSHOLT